DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12, 14-19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: It recites newly added limitation of “in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current”. However, the original specification does not describe these features. Therefore, the newly added limitation is considered as new matter.
As to claims 2-11, 21: Claims 2-11, 21 are dependent claims of claim 1. Therefore, claims 2-11, 21 are rejected with same rationale as claim 1.  
As to claim 12: It recites newly added limitation of “in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current”. However, the original specification does not describe these features. Therefore, the newly added limitation is considered as new matter.
As to claim 14: It recites newly added limitation of “in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current”. However, the original specification does not describe these features. Therefore, the newly added limitation is considered as new matter.
As to claims 15-19: Claims 15-19 are dependent claims of claim 14. Therefore, claims 15-19 are rejected with same rationale as claim 14.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (US 2019/0096327 A1) in view of LI et al (US 2019/0228696 A1) and LI et al (US 2018/0240405 A1), hereinafter Li1.
As to claim 1: Peng discloses a driving method of a pixel circuit (Figs. 1-12, a driving method of a pixel circuit; Abstract), wherein the pixel circuit comprises a current control circuit and a time control circuit (Fig. 2-4 show the pixel circuit comprises a current control circuit and a time control circuit),
the current control circuit is configured to receive and store a display data signal, receive a light-emitting control signal, control, according to the light-emitting control signal, whether to generate a driving current, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal which is stored (Figs. 2-4, the current control circuit is configured to receive and store “a display data signal Data”, receive “a light-emitting control signal EM1”, control, according to the light-emitting control signal, whether to generate a driving current from a voltage supply VDD, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal which is stored; ¶0007-0008, 0059-0064, 0077, 0109, wherein a magnitude of the current I is depended on “a display data signal Vdata”, a first capacitor C1 stores the display data signal, and a first voltage signal VDD, wherein drive current is different which represents the driving current magnitude),
the time control circuit is configured to receive the driving current, receive a time data signal, and control duration of passing time of the driving current according to the time data signal (Figs. 2-12, the time control circuit is configured to receive the driving current, receive “a time data signal EM2”, and control duration passing time of the driving current according to the time data signal; ¶0059-0065, 0088-0089, 0106-0108, wherein the time data signal EM2 controls duration of passing time of the driving current), 
 a display period of the pixel circuit comprises a plurality of consecutive light- emitting phases and a time control turn-off phase, and in the display period (Figs. 1-12, a display period of the pixel circuit comprises “a plurality of consecutive light-emitting phases P3” and “a time control turn-off phase P1-P2”; ¶0008-0009, 0059-0065, 0106-0108, wherein P3 contains the plurality of consecutive light-emitting phases by comparing P3 duration time with each of the time control turn-off phases P1-P2 duration time), 
in the display period, the driving method comprises: 
driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, and the light-emitting control signal received by the current control circuit and the time data signal received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases (Figs. 1-12, driving, by the current control circuit and the time control circuit according to the display data signal Data received and stored by the current control circuit, and the light-emitting control signal EM1 received by the current control circuit and the time data signal EM2 received by the time control circuit, “a light-emitting element OLED” to emit light in the plurality of consecutive light-emitting phases; ¶0008-0009, 0059-0065, 0080-0093, 0105-0106, wherein the light-emitting element OLED emits light in the plurality of consecutive light-emitting phases P3); and 
causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received by the time control circuit (Fig. 4, 10, causing the time control circuit to be turned off in the time control turn-off phase according to “a time control turn-off data signal EM2” received by the time control circuit, wherein the EM2 is high level represents the time control turn-off data signal to turn off in “the time control turn-off phase P1);
wherein total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current, the light-emitting control signal, and duration of time that the time data signal is a valid being used to turn on the time control circuit (Figs. 1A-1C, 2-4, 10A show total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and the light-emitting control signal EM1 and duration of time that the time data signal EM2 is a valid being used to turn on the time control circuit; ¶0008, 0059-0064).
Peng does not expressly disclose the time control circuit is configured to store a time data signal and control duration of passing time of the driving current according to the time data signal which is stored; and causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received and stored by the time control circuit. However, Li teaches a driving method of a pixel circuit, wherein the pixel circuit comprises a current control circuit; a time control circuit, wherein the current control circuit is configured to provide a driving current, the time control circuit is configured to store a time data signal and control duration of passing time of the driving current according to the time data signal which is stored (Fig. 2, a driving method of a pixel circuit, wherein the pixel circuit comprises “a current control circuit 1” and “a time control circuit 2”, wherein the current control circuit is configured to provide a driving current; the time control circuit is configured to store “a time data signal Vdata2” in “a capacitor C2” and control duration of passing time of the driving current according to the time data signal which is stored, wherein the current control circuit is formed by “a first transistor T1” and “a driving transistor DTFT”, wherein the time control circuit is formed by a second transistors T2, a third transistor T3, and a capacitor C2; ¶0031, 0033, 0046, wherein the capacitor C2 stores “a time data signal Vdata2”), causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received by the time control circuit (Fig. 2, 4-6, causing the time control circuit to be turned off in a time control turn-off phase according to “a time control turn-off data signal G2” received by the time control circuit; ¶0031, 0033, 0046, 0051-0054), wherein total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and duration of time when the time data signal is a valid signal being used to turn on the time control circuit (Figs. 2, 4-6, total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and duration of time when the time data signal is a valid signal being used to turn on the time control circuit and duration of time when the time data signal Vdata2 is a valid signal being used to turn on the time control circuit 2; Abstract, ¶0002-0005, 0031, 0046, 0051-0054), and a display period of the pixel circuit comprises a plurality of consecutive light-emitting phases and a time control turn-off phase (Fig. 2, 6, a display period of the pixel circuit comprises “a plurality of consecutive light-emitting phases t3-t4”; ¶0051-0054, wherein the third transistor T3 controls time control turn-on and turn-off phases depending on the time data signal and the stored the time data signal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng to substitute a time control circuit for replacing the time control circuit of Peng, the result of the substitution is predictable that the time control circuit contains a capacitor for storing a time data signal, such that the time control circuit is configured to store a time data signal and control duration of passing time of the driving current according to the time data signal which is stored; causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases; and causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off signal received and stored by the time control circuit, wherein total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and the passing time of the driving current as taught Li. The motivation would have been in order to receive a luminance data signal and control a value of a current signal passing the graphene light-emitting device according to the luminance data signal; a light-emitting period, during which the graphene light-emitting device is driven to emit light by the color data signal and the current signal (Li: ¶0004-0006).
 Peng and Li do not expressly disclose in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current. However, Li1 teaches a driving method of a pixel circuit comprises a total light-emitting brightness of a light-emitting element in the display period increases with an increase of duration of passing time of a driving current, and decreases with a decrease of duration of passing time of the driving current in response to a constant current magnitude of a driving current (Figs. 1-3, a driving method of “a pixel circuit 11” comprises a total light-emitting brightness of “a light-emitting element EL” in the display period increases with “an increase of duration of passing time of a driving current, and decreases with a decrease of duration of passing time of the driving current in response to a constant current magnitude of a driving current, wherein a power source PVDD provide a constant current magnitude of a driving current to the light-emitting element EL; Abstract, ¶0027-0032, 0059). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng and Li to control the duration of the passing time of the driving current, such that in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current as taught by Li1. The motivation would have been in order to provide an organic light-emitting display panel, a driving method of the organic light-emitting display panel. The organic light-emitting display panel can sense environment brightness quickly and adjust a light emission luminance of a display screen according to the environment brightness, thereby avoiding a problem of an over bright or over dark when being observed by human eyes (Li1: ¶0006).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Peng and Li further disclose claim limitation of each of the plurality of light-emitting phases comprises a time data signal writing sub-phase and an effective light-emitting sub-phase subsequent to the time data signal writing sub-phase (Peng: Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125; Li: Figs. 1-7, ¶0020-0068); and 
-3-for each of the plurality of light-emitting phases, the driving method further comprises: 
causing the light-emitting control signal to be at an invalid level in the time data signal writing sub-phase (Peng: Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125; Li: Figs. 2, 4-6, ¶0051-0054); and 
causing the light-emitting control signal to be at a valid level in the effective light-emitting sub-phase (Peng: Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125; Li: Figs. 2, 4-6, ¶0051-0054). In addition, the same motivation is used as the rejection of claim 2.
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Peng and Li further disclose claim limitation of the time data signal comprises a plurality of sub-phase time data signals in one-to-one correspondence with the plurality of light-emitting phases (Peng: Figs. 5, 10A-10E; ¶0105-0131; Li: Figs. 2, 4-6, ¶0046-0054); and for each of the plurality of light-emitting phases, the driving method further comprises: providing a corresponding one of the plurality of sub-phase time data signals to the time control circuit in the time data signal writing sub-phase; and controlling whether to turn on the time control circuit according to the corresponding one of the plurality of sub-phase time data signals in the effective light-emitting sub-phase (Peng: Figs. 5, 9, 10A-10E; ¶0105-0131; Li: Figs. 2, 4-6, ¶0046-0054). In addition, the same motivation is used as the rejection of claim 3. 
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior arts Peng and Li further disclose claim limitation of in the effective light-emitting sub-phase, in a case where the corresponding one of the plurality of sub-phase time data signals causes the time control circuit to be turned off, the light-emitting element does not emit light; and in a case where the corresponding one of the plurality of sub-phase time data signals causes the time control circuit to be turned on, the light-emitting element emits light 3according to the display data signal (Peng: Figs. 5, 9, 10A-10E; ¶0105-0131; Li: Figs. 2, 4-6, ¶0046-0054). In addition, the same motivation is used as the rejection of claim 4. 
As to claim 5: Peng discloses the time control turn-off phase comprises a time control turn-off data signal writing sub-phase and a turn-off waiting sub-phase subsequent to the time control turn-off data signal writing sub-phase (Figs. 1-12, ¶0105-0135); and 
-4-the driving method further comprises: 
providing the time control turn-off data signal to the time control circuit in the time control turn-off data signal writing sub-phase (Figs. 1-12, ¶0105-0135); and 
turning off the time control circuit according to the time control turn-off data signal in the turn-off waiting sub-phase (Figs. 1-12, ¶0105-0135).  
As to claim 6: Peng discloses the current control circuit comprises a first driving transistor, and at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a display data writing and compensation phase prior to the effective light-emitting sub-phase (Figs. 4, 9, “a first driving transistor DT”, and at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a display data writing and compensation phase prior to the effective light-emitting sub-phase; ¶0069-0090, 0097-0129);
the driving method further comprises: 
writing the display data signal to the first driving transistor and performing threshold compensation on the first driving transistor in the display data writing and compensation phase to control a current magnitude of a driving current flowing through the first driving transistor according to the display data signal (Figs. 4, 9, 10-12, Abstract, ¶0059-0090, 0097-0129).  
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior arts Peng and Li further disclose claim limitation of comprising: causing the light-emitting control signal to be at an invalid level in the display data writing and compensation phase (Peng: Figs. 4, 9, 10-12, Abstract, ¶0060-0090, 0097-0129; Li: Figs. 1-7, ¶0020-0068). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 8: Peng discloses the current control circuit further comprises a light-emitting control transistor (Figs. 4, 9, “a light emitting control transistor T4”); 
a control terminal of the light-emitting control transistor is configured to receive the light-emitting control signal (Figs. 4, 9; a control terminal of the light-emitting control transistor is configured to receive the light-emitting control signal); and 
the current control circuit and the light-emitting control transistor are configured to be turned on in a case where the light-emitting control signal is at a valid level and to be turned off in a case where the light-emitting control signal is at an invalid level (Figs. 4, 9, ¶0105-0129).  
As to claim 9: Claim 9 is a dependent claim of claim 6. The prior arts Peng and Li further disclose claim limitation of the time control circuit comprises a second driving transistor (Peng: Figs. 4, 9, “a second driving transistor T5”; Figs. 2, 4-6, ¶0031, 0046), and -5-the current control circuit is further configured to receive a driving power supply voltage from a first voltage terminal (Peng: Figs. 4, 9, the current control circuit is further configured to receive “a driving power supply voltage VDD” from a first voltage terminal; Li: Figs. 2, 4-6, ¶0031, 0046); and 
in the effective light-emitting sub-phase, in a case where the time control circuit is in a turn-on state, the driving current from the first voltage terminal and for the light- emitting element only passes through the light-emitting control transistor, the first driving transistor, and the second driving transistor (Peng: Figs. 4, 9, in the effective light-emitting sub-phase, in a case where the time control circuit is in a turn-on state, the driving current from the first voltage terminal and for the light-emitting element only passes through the light-emitting control transistor T4, the first driving transistor DT, and the second driving transistor T5; Abstract, ¶0060-0090, 0097-0129; Li: Figs. 2, 4-6, in the effective light-emitting sub-phase, in a case where the time control circuit is in a turn-on state, the driving current from the first voltage terminal and for the light-emitting element only passes through the third driving transistor T3; ¶0031, 0046). In addition, the same motivation is used as the rejection of claim 9.
As to claim 10: Peng discloses at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a reset phase prior to the effective light-emitting sub-phase (Figs. 4, 9, a reset phase prior to the effective light-emitting sub-phase, ¶0008-0009, 0059-0093, 0105-0125, wherein a first scan signal Scan1” for controlling a reset phase); and 
the driving method further comprises: 
providing a first reset signal to the current control circuit to reset the current control circuit, and providing a second reset signal to one terminal of the light- emitting element to reset the light-emitting element in the reset phase (Figs. 4, 9, providing “a first reset signal Vint1” to the current control circuit to reset the current control circuit, and providing a second reset signal to one terminal of the light- emitting element to reset the light-emitting element in the reset phase; ¶0008-0009, 0059-0093, 0105-0125, when the transistors T1 and T2 are turned on).  
As to claim 11: Peng discloses the time control turn-off phase comprises a reset phase (Figs. 4, 9, ¶0008-0009, 0059-0093, 0105-0125, wherein a third scan signal Scan3” for controlling a reset phase); and the driving method further comprises: 
providing a reset signal to a first terminal of the light-emitting element to reset the light-emitting element in the reset phase (Figs. 4, 9, providing “a reset signal Vint2” to a first terminal of the light-emitting element OLED to reset the light-emitting element in the reset phase; ¶0008-0009, 0059-0093, 0105-0125).  
As to claim 12: Claim 12 is another version of claim 1. The combination of the prior arts Peng, Li and Li1 further disclose a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits, the plurality of pixel circuits are arranged in a plurality of rows and a plurality of columns (Peng: Figs. 1-12, a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits, the plurality of pixel circuits are arranged in a plurality of rows and a plurality of columns Abstract, ¶0041, Fig. 1A shows a plurality of pixels arranged in a plurality of rows and a plurality of columns; Li: Fig. 2, a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits; Abstract), and 
wherein each of the plurality of pixel circuits comprises a current control circuit and a time control circuit (Peng: Figs. 1-12, a current control circuit and a time control circuit; Li: Fig. 2, “a current control circuit 1” and “a time control circuit 2”; ¶0031, 0046), 
the current control circuit is configured to receive and store a display data signal, receive a light-emitting control signal, control, according to the light-emitting control signal, whether to generate a driving current, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal (Peng: Figs. 1-12, the current control circuit is configured to receive “a display data signal Data” and “a light-emitting control signal EM1”, control, according to the light-emitting control signal, whether to generate a driving current, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal; ¶0007-0008, 0059-0064, 0109, wherein a magnitude of the current I is depended on “a display data signal Vdata”, wherein a capacitor C1 is configured to store a display data Data; Li: Fig. 2, the current control circuit is configured to receive “a display data Vdata1” and generates a driving current, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal; ¶0022, 0031, 0046), 
-6-the time control circuit is configured to receive the driving current, receive and stored a time data signal, and control passing time of the driving current according to the time data signal which is stored (Peng Figs. 1-12, the time control circuit is configured to receive the driving current, receive “a time data signal EM2”, and control passing time of the driving current according to the time data signal, ¶0059-0065, 0088-0089, 0094-0114; Li: Fig. 2, the time control circuit is configured to receive the driving current, receive and stored “a time data signal Vdata2” in “a capacitor C2”, and control passing time of the driving current according to the time data signal which is stored; ¶0031, 0046), 
a display period of the pixel circuit comprises a plurality of consecutive light- emitting phases and a time control turn-off phase (Peng: Figs. 1-12, “a plurality of consecutive light-emitting phases P3” and “a time control turn-off phase P1-P2”; ¶0059-0065, 0088-0089, 0094-0114; Li: Fig. 6, a display period of the pixel circuit comprises “a plurality of consecutive light-emitting phases t3-t4 and “a time control turn-off phase t1”; ¶0051-0054, wherein the third transistor T3 controls time control turn-on and turn-off phases depending on the time data signal and the stored the time data signal; ¶0031, 0046, 0051-0054), and 
the driving method of the display panel comprises: performing following operations on each of the plurality of pixel circuits in the display period of each of the plurality of pixel circuits: 
driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit and the time data signal and stored received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases (Peng: Figs. 1-12, driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit; ¶0059-0065, 0088-0089, 0094-0114; Li: Figs. 2, 6, driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, and the time data signal Vdata2 and stored received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases t3-t4; ¶0031, 0046, 0051-0054); and 
causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received by the time control circuit (Li: Figs. 2, 4-6, causing the time control circuit to be turned off in the time control turn-off phase according to “a time control turn-off data signal Vdata2” received and stored by the time control circuit 2; ¶0031, 0046, 0051-0054),
wherein total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current, the light-emitting control signal, and duration of time when the time data signal is a valid being used to turn on the time control circuit (Peng: Figs. 1A-1C, 2-4, 10A show total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current, the light-emitting control signal EM1 and duration of time when the time control circuit is turned on, wherein the EM2 controls duration of time of the time control circuit is turned on; ¶0059-0064; Li: Figs. 2, 4-6, total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and duration of time when the time data signal is a valid being used to turn on the time control circuit; Abstract, ¶0002-0005, 0022, 0031, 0046, 0051-0054); and
in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current (Li1: Figs. 1-3, in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current; Abstract, ¶0027-0032, 0059). In addition, the same motivation is used as the rejection of claim 12. 
As to claim 14: Claim 14 is an apparatus claim of claim 1. The combination of the prior arts Peng, Li and Li1 further disclose a pixel circuit, comprising a current control circuit and a time control circuit (Peng: Figs. 1-2, a pixel circuit, comprising a current control circuit and a time control circuit; Abstract; Li: Fig. 2, a pixel circuit comprising “a current control circuit 1” and “a time control circuit 2”; Li1: Fig. 1, “a pixel circuit 11”), 
wherein the current control circuit is configured to receive and store a display data signal, receive a light-emitting control signal, receive a driving power supply voltage from a first voltage terminal, control whether to generate a driving current according to the light-emitting control signal, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal (Peng: Figs. 1-12, the current control circuit is configured to receive and store “a display data signal Data”, receive “a light-emitting control signal EM1”, receive “a driving power supply voltage VDD” from a first voltage terminal, control whether to generate a driving current according to the light-emitting control signal, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal; ¶0007-0008, 0059-0064, 0077, 0109, wherein a magnitude of the current I is depended on “a display data signal Vdata”, wherein the capacitor C1 is configured to store the display data signal Data; Li: Fig. 2, 4-6, the current control circuit 1 is configured to receive and store “a display data signal Vdata1” and generates a driving current, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal; ¶0022, 0031, 0046);  
the time control circuit is configured to receive the driving current, receive and store a time data signal, and control passing time of the driving current according to the time data signal which is stored (Peng: Figs. 1-12, the time control circuit is configured to receive the driving current, receive “a time data signal EM2”, and control passing time of the driving current according to the time data signal, ¶0059-0065, 0088-0089, 0094-0114; Li: Fig. 2, the time control circuit 2 is configured to receive the driving current, receive and store “a time data signal Vdata2” in “a capacitor C2”, and control passing time of the driving current according to the time data signal which is stored; ¶0031, 0046, 0051-0054); 
-7-the current control circuit comprises a first driving transistor and a light-emitting control transistor (Peng: Figs. 1-12, “a first driving transistor DT” and “a light-emitting control transistor EM1”; Li: Fig. 2, the current control circuit comprises “a first driving transistor T1” and “a light-emitting control transistor DTFT”; ¶0031, 0046); 
the time control circuit comprises a second driving transistor (Peng: Figs. 1-12, “a second driving transistor T5”; Li: Fig. 2, “a second driving transistor T3”); and 
during an operation, the driving current from the first voltage terminal and used for a light-emitting element only passes through the first driving transistor, the second driving transistor, and the light-emitting control transistor (Peng: Figs. 1-12, the driving current from the first voltage terminal VDD and used for “a light-emitting element OLED” only passes through the first driving transistor DT1, the second driving transistor T5, and the light-emitting control transistor T4);
a display period of the pixel circuit comprises a plurality of consecutive light-emitting phases and a time control turn-off phase (Peng: Figs. 10A-10C, a display period of the pixel circuit comprises “a plurality of consecutive light-emitting phases P3” and “a time control turn-off phase P1-P2”; ¶0105-0108, wherein duration of light-emitting stage P3 contains the plurality of light-emitting phases by comparing the duration of the time control turn-off stage periods P1-P2 with the stage period P3; Li: Fig. 2, a display period of the pixel circuit comprises “a plurality of consecutive light-emitting phases t3-t4” and “a time control turn-off phase t1”; ¶0031, 0046, 0051-0054),
the pixel circuit is configured to drive the light-emitting element to emit light in the plurality of consecutive light-emitting phases by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit, and the time data signal received and stored by the time control circuit (Peng: Figs. 1-12, the pixel circuit is configured to drive the light-emitting element to emit light in the plurality of consecutive light-emitting phases by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit; ¶0059-0065, 0088-0089, 0094-0114; Li: Figs. 2, 4-6, the pixel circuit is configured to drive the light-emitting element to emit light in the plurality of consecutive light-emitting phases t3-t4 by the current control circuit and the time control circuit according to the display data signal Vdata1 received and stored by the current control circuit 1, and the time data signal received and stored by the time control circuit 2; ¶0031, 0046, 0051-0054), and 
the time control circuit is configured to be turned off in the time control turn-off phase according to a time control turn-off data signal received and stored by the time control circuit (Peng: Figs. 1-12, the time control circuit is configured to be turned off in the time control turn-off phase according to “a time control turn-off data signal EM2” received by the time control circuit; Li: Figs. 2, 4-6, the time control circuit is configured to be turned off in the time control turn-off phase according to “a time control turn-off data signal Vdata2” received and stored by the time control circuit 2; ¶0031, 0046, 0051-0054), and
total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and duration of time when the time data signal is a valid signal being used to turn on the time control circuit (Peng: Figs. 1A-1C, 2-4, 10A show total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and duration time of turning on the time control circuit; ¶0008, 0059-0064; Li: Figs. 2, 4-6, total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and duration of time when the time data signal Vdata2 is a valid signal being used to turn on the time control circuit; Abstract, ¶0002-0005, 0022, 0046, 0051-0054); and in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current (Li1: Figs. 1-3, Abstract, ¶0027-0033, 0056. In addition, the same motivation is used as the rejection of claim 14.  
As to claim 15: Peng discloses a first terminal of the light-emitting control transistor is connected to the first voltage terminal (Figs. 4, 9, a first terminal of the light-emitting control transistor is connected to the first voltage terminal VDD); 
a second terminal of the light-emitting control transistor is connected to a first terminal of the first driving transistor (Figs. 4, 9, a second terminal of the light-emitting control transistor is connected to a first terminal of the first driving transistor DT); 
a second terminal of the first driving transistor is directly connected to a first terminal of the second driving transistor (Figs. 4, 9, a second terminal of the first driving transistor is directly connected to a first terminal of the second driving transistor T5); and 
a second terminal of the second driving transistor is connected to a first terminal of the light-emitting element (Figs. 4, 9, a second terminal of the second driving transistor is connected to a first terminal of the light-emitting element OLED).  
As to claim 16: Peng discloses a light-emitting element reset circuit, wherein the light-emitting element reset circuit is connected to a first terminal of the light-emitting element (Figs. 4, 9, “a light-emitting element reset circuit 4”, wherein the light-emitting element reset circuit is connected to a first terminal of the light-emitting element OLED); and 
the light-emitting element reset circuit is configured to reset the light-emitting element in response to a light-emitting element reset scanning signal to turn off the light-emitting element (Figs. 4, 9, the light-emitting element reset circuit is configured to reset the light-emitting element in response to “a light-emitting element reset scanning signal EM2” to turn off the light-emitting element OLED).  
As to claim 17: Claim 17 is a dependent claim of claim 14. The prior arts Peng and Li further disclose claim limitation of the time control circuit further comprises a first storage circuit and a time data writing circuit (Li: Fig.2, the time control circuit further comprises “a first storage circuit C2” and “a time data writing circuit T2”); the second driving transistor comprises a control terminal, and is configured to control, in response to the time data signal, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor (Peng: Fig. 5, the second driving transistor T5 comprises a control terminal, and is configured to control, in response to the time data signal EM2, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor; Li: Fig. 2, the second driving transistor T3 comprises a control terminal, and is configured to control, in response to the time data signal Vdata2, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor; ¶0031, 0046), the time data writing circuit is connected to the control terminal of the second driving transistor, and is configured to write the time data signal to the control terminal of the second driving transistor in response to a time scanning signal (Li: Fig. 2, the time data writing circuit is connected to the control terminal of the second driving transistor T3, and is configured to write the time data signal Vdata2 to the control terminal of the second driving transistor in response to “a time scanning signal G1”; ¶0031, 0046); and the first storage circuit is connected to the control terminal of the second driving transistor, and is configured to store the time data signal written by the time data writing circuit (Li: Fig. 2, the first storage circuit C2 is connected to the control terminal of the second driving transistor T3, and is configured to store the time data signal written by the time data writing circuit; ¶0031, 0046). In addition, the same motivation is used as the rejection of claim 17.  
As to claim 18: Claim 18 is a dependent claim of claim 14. The prior arts Peng and Li further disclose claim limitation of the current control circuit further comprises a display data writing circuit, a second storage circuit, a compensation circuit, and a reset circuit (Peng: Figs. 4, 9, “a display data writing circuit T3”, “a second storage circuit C1”, “a compensation circuit T1”, and “a reset circuit T2”; Li: Fig. 3, the current control circuit further comprises “a display data writing circuit T1”, “a second storage circuit C1”; ¶0031, 0046), 
wherein the light-emitting control transistor is configured to apply a first voltage provided by the first voltage terminal to a first terminal of the first driving transistor in response to the light-emitting control signal (Peng: Figs. 4, 9, the light-emitting control transistor T4 is configured to apply “a first voltage VDD” provided by the first voltage terminal to “a first terminal of the first driving transistor DT” in response to the light-emitting control signal EM1); 
the display data writing circuit is connected to the first terminal of the first driving transistor, and is configured to write the display data signal to the first terminal of the first driving transistor in response to a current scanning signal (Peng: Figs. 4, 9, the display data writing circuit T3 is connected to the first terminal of the first driving transistor DT, and is configured to write the display data signal Data to the first terminal of the first driving transistor DT in response to “a current scanning signal Scan2”); 
the second storage circuit is connected to a control terminal of the first driving transistor, and is configured to store the display data signal written by the display data writing circuit (Peng: Figs. 4, 9, the second storage circuit C1 is connected to “a control terminal of the first driving transistor DT”, and is configured to store the display data signal written by the display data writing circuit); 
the compensation circuit is connected to the control terminal of the first driving transistor and a second terminal of the first driving transistor, and is configured to compensate for the first driving transistor in response to the current scanning signal (Peng: Figs. 4, 9, the compensation circuit T2 is connected to the control terminal of the first driving transistor DT and “a second terminal of the first driving transistor DT”, and is configured to compensate for the first driving transistor DT in response to the current scanning signal Scan2); and 
the reset circuit is connected to the control terminal of the first driving transistor, and is configured to apply a reset voltage provided by a reset voltage terminal to the control terminal of the first driving transistor in response to a reset scanning signal (Peng: Figs. 4, 9, the reset circuit T1 is connected to the control terminal of the first driving transistor DT, and is configured to apply “a reset voltage Vint1” provided by a reset voltage terminal to the control terminal of the first driving transistor DT in response to “a reset scanning signal Scan1”). In addition, the same motivation is used as the rejection of claim 18.
As to claim 19: Peng discloses a display panel, comprising the pixel circuit according to claim 14 (Figs. 1-12, Abstract).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (US 2019/0096327 A1) in view of LI et al (US 2019/0228696 A1) and LI et al (US 2018/0240405 A1), hereinafter Li1, hereinafter Pengs as applied to claim 1 above, and further in view of TSUKAGOSHI (US 2013/0181977 A1).
As to claim 21: Claim 21 is a dependent claim of claim 1. The prior arts Peng and Li further disclose claim limitation of the total light-emitting brightness of the light-emitting element in the display period is obtained by the light-emitting element in the plurality light-emitting phases (Peng: Figs. 1A-1C show the total light-emitting brightness of the light-emitting element in the display period is obtained by the light-emitting element in the plurality light-emitting phases; Li: Figs. 2, 6, the total light-emitting brightness of the light-emitting element in the display period is obtained by the light-emitting element in the plurality light-emitting phases t3-t4; ¶0046, 0051-0054).
Pengs does not expressly disclose the total light-emitting brightness of the light-emitting element in the display period is obtained by superimposing light-emitting brightness of the light-emitting element in the plurality light-emitting phases. However, Tsukagoshi teaches a total brightness of a display panel is obtained by superimposing a brightness level of each of a plurality of pixels during a plurality of time phases (Figs. 7-8 show a total brightness of a display panel is obtained by superimposing a brightness level of each of a plurality of pixels during a plurality of time phases; ¶0088-0092). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pengs to superimpose light-emitting brightness of the light-emitting element of each pixel during a plurality of light-emitting phases, such that the total light-emitting brightness of the light-emitting element in the display period is obtained by superimposing light-emitting brightness of the light-emitting element in the plurality light-emitting phases Tsukagoshi. The motivation would have been in order to change brightness of a group of reference images.

Response to Arguments
Applicant’s arguments filed on June 3, 2022 have been considered but are moot in view of the new ground(s) of rejection.
Applicant amended claims 1, 12, and 14, which recites “in response to a constant current magnitude of the driving current, the total light-emitting brightness of the light-emitting element in the display period increases with an increase of duration of passing time of the driving current, and decreases with a decrease of duration of passing time of the driving current” and argues that paragraphs [0040] and [0058] of the specification describe these newly added features. However, Examiner respectively disagrees.
According to paragraph [0040] of the specification, which recites “The inventors of the present disclosure also have noted in research that in order to enable the micro LED in the display panel to display the low gray level when operating at the high current density, the duration control sub-circuit can be used to reduce the light-emitting time of the micro LED at the high current density (i.e., driven by a data signal of a high gray level) to allow the micro LED to display the low gray level (i.e., allow the brightness of the pixel unit including the micro LED to be lower)” which describes to display the low gray level (low brightness), when the driving current is operating at the high current density, and the duration control sub-circuit controls to reduce the duration of light-emitting time of light-emitting element when the high current density is applied. In other words, when the driving current is not operating at the high current density, it is not requires to decrease the duration of the light-emitting time of the light-emitting element.
According to paragraph [0058], it recites “For example, the light-emitting time (for example, the total length of time the light-emitting control signal EM′ is at a valid level under the condition that the eighth transistor M8 is in the turn-on state) of the micro LED operating at the high current density can be reduced to enable the pixel unit including the micro LED to display the low gray level. For example, the pixel unit including the micro LED can display a desired gray level by controlling the light-emitting time and/or the current density of the driving current of the micro LED operating at the high current density”, which describes similar driving condition of the paragraph [0040]. In addition, the eighth transistor does not control the driving current density. The eighth transistor is for providing the constant current from the power source VDD to the light-emitting element LD under the light-emitting control signal EM’. 
Therefore, the newly added limitation is not described in the original disclosure, such that the newly added limitation is considered as new matter.
      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693